OPINION OP THE COURT. HANNA, J. — There are two. motions, for our consideration, for the dismissal of the appeal, raising substantially the same questions. The grounds assigned in support of the motion for a dismissal as to the appellant, Clara Murry, are all incorporated in the motion for' dismissal as to the appellant, Sarah Jane Murry, which, however, incorporates additional grounds. Neither of these motions are supported by brief or argument. We are disposed to believe that motions not deemed worthy of argument are so lightly considered by the party presenting same, that our time should not be consumed by an investigation into their merits. For the reasons stated the motions are overruled.